DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 12/11/2019 (Continuing data 5/3/19)
	Claims 1-20 are pending. 

Claim Objections
	The recited “determine a set of n word stems most frequently-appearing word stems in the corpus of text as mapped” is unclear. In an effort to advance prosecution, the claim is interpreted a set of most frequently appearing word stems in the corpus of text as mapped. Further, it is unclear how the “-“ between “frequently” and “appearing” is interpreted, particularly with respect to the other various elements of the relevant portion of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,462,170, Herein “Wang”) in view of Abu-Hakima et al. (US 20030020749, Herein “Abu-Hakima”) in view of Caid et al. (US 7,251,637, Herein “Caid”).  
Regarding claim 1, Wang teaches A computational instance of a remote network management platform and one or more processors configured (computer and processor/CPU within remote network (figs. 1 and 5)) comprising: 
a database containing a plurality of incident reports (log messages (i.e., reports) stored in log data 450 (fig. 4)), wherein the incident reports include text-based fields that document technology-related problems experienced by users of a managed network (log messages describing such incidents as dates and failure messages such as “failed login” (cols. 7 and 8)), and wherein a subset of the incident reports have been determined to be members of a cluster based on a similarity metric applied to at least some of the text-based fields (keep/cluster only those messages that satisfy certain criteria, such as keep log messages that content not removed by the removal criteria listed among criteria 1-7, (col. 7, lines 16-51)); and 
one or more processors (computer processer (fig. 1)) configured to: 
create a corpus of text from one or more of the text-based fields in the subset of the incident reports in the cluster (e.g., log messages such as FROM 1.3.7.5 TO 8.9.7.5 failed login” (cols. 7 and 8));
preprocess the corpus of text by removing stop-words and punctuation (remove punctuation such as “.” From “FROM 1.3.7.5 TO 8.9.7.5” (col. 7 and, in particular, col. 8, lines 1-8));
map words in the corpus of text to word stems, wherein one or more of the words in the corpus of text is mapped to each word stem (e.g., “FROM and “TO” (REF) (col. 7, lines 50-67; col. 8, lines 1-8)); 
determine a set of n word stems most frequently-appearing word stems in the corpus of text as mapped (keep only the most frequently appearing stems, such as for then determining, among the most frequently appearing stem words, “from,” “to,” “failed,” and “login” (n=4) for the message type (col. 7, lines 63-67; col. 8, lines 1-8)).

However, Wang fails to specifically teach stop words and punctuation.
Yet, in a related art, Abu-Hakima makes abundantly clear stemming by removing punctuation	 [0032].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the punctuation-based stemming of Abu-Hakima with the stemming of Wang to have removing punctuation. The combination would allow for, according to the motivation of Abu-Hakima, producing the root of a word based on a stem word by removing punctuation, thereby allowing for better processing text to more efficiently score the meanings of sentences based on commonly identified text without the interference of, e.g., lower case letters or punctuation [0032]. 

However, Wang in view of Abu-Hakima fails to specifically teach stop words
Yet, in a related art, Caid discloses removal of stop words based on stop list (fig. 37; col. 7)
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the stop words of Caid with the text parsing of Wang in view of Abu-Hakima to have stop words. The combination would allow for, according to the motivation of Caid, removing certain words that are not of interest to the textual analysis (col. 7).  

Regarding claim 8, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
Furthermore, Wang teaches The computational instance of claim 1, wherein n is between 1 and 5 inclusive (rendering 4 stem words (e.g., “from” “to,” “failed,” “and login”) with respect to the given message type (cols. 7 and 8)). 

Regarding claim 13, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
Furthermore, Wang teaches The computational instance of claim 1, wherein creating the corpus of text from one or more of the text-based fields in the subset of the incident reports in the cluster comprises creating the corpus of text by concatenating all instances of the one or more of the text-based fields in the subset of the incident reports in the cluster (concatenating content such as with respect to concatenating “FROM and “TO” within the determined “FROM 1.3.7.5 TO 8.9.7.5 failed login.” (cols. 7 and 8)). 

Regarding claim 15, the claim recites similar limitations as claim 1 – see above.

Regarding claim 20, Wang teaches An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations (fig. 1) comprising:
The claim recites similar limitations as claim 1 – see above.


Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Yerebakan et al. (US 20180196873, Herein “Yerebakan”) in view of Skiles et al. (US 20180349388, Herein “Skiles”).
Regarding claim 2, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
.However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein determining that the subset of the incident reports are members of the cluster comprises: determining vector representations for each of the subset of the incident reports, wherein the vector representations define the incident reports in an p-dimensional semantic space; calculating the similarity metric over the vector representations; and determining that the similarity metric indicates that all of the vector representations are located within a bounded region of the p-dimensional semantic space.
Yet, in a related art, Yerebakan discloses performing vector analysis using a fixed-dimensional semantic representation space such as using word vectors (abstract, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the fixed-dimensional vector analysis based on semantics of Yerebakan with the stem processing of clustered content of Wang in view of Abu-Hakima in view of Caid to have wherein determining that the subset of the incident reports are members of the cluster comprises: determining vector representations for each of the subset of the incident reports, wherein the vector representations define the incident reports in an p-dimensional semantic space; calculating the similarity metric over the vector representations; and determining that the similarity metric indicates that all of the vector representations are located within a bounded region of the p-dimensional semantic space. The combination would allow for, according to the motivation of Yerebakan, document learning such as for reducing the time and resources required to process large amounts of textual content, such as in unstructured text format, while at the same time ensuring gthat the content analyzed is the relevant content, particularly with respect to determining essential semantical understanding of the text ([0002] and [0005]). 

	However, Wang in view of Abu-Hakima in view of Caid in view of Yerebakan fails to specifically teach and determining that the similarity metric indicates that all of the vector representations are located within a bounded region of the p-dimensional semantic space.
	Yet, in a related art, Skiles discloses boundary vector space with respect to clustering thus improving accuracy of classification of documents or reports [0093], the vector space including a plurality of dimensions, each dimension corresponding to a field [0047].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vector-based boundaries with respect to clustering of Skiles with the text analysis of Wang in view of Abu-Hakima in view of Caid in view of Yarebaken to have determining that the similarity metric indicates that all of the vector representations are located within a bounded region of the p-dimensional semantic space. The combination would allow for, according to the motivation of Skiles, more efficiently and effectively performing clustering operation to facilitate accurate classes with respect to the clusters, such as for determining whether a given document or report is in a boundary region with respect to clusters for classification [0012]; further, performing more accurate classification and clustering [0093]. 

Regarding claim 16, the claim recites similar limitations as claim 2 – see above.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid in view of Yarebakan in view of Skiles and further in view of Thomas et al. (US 20110087668, Herein “Thomas”).
Regarding claim 3, Wang in view of Abu-Haikima in view of Caid in view of Yerebakan in view of Skiles teaches the limitations of claims 1 and 2, as above.
However, Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles fails to specifically teach The computational instance of claim 2, wherein the similarity metric represents a distance in the p-dimensional semantic space between two of the vector representations. 
Yet, in a related art, Thomas discloses edit distance within a dimensional document with respect to vectors [0010], such as with respect to a threshold level of similarity between documents/reports [0010].  
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the similarity metric representing distance in the dimensional space of the vector representations of Thomas with the vector analysis of Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles to have wherein the similarity metric represents a distance in the p-dimensional semantic space between two of the vector representations. The combination would allow for, according to the motivation of Thomas, automated document analysis and identification of clustering with respect to nearly similar documents thus affording the user the ability to process large volumes of data within a networked environment, particularly with respect to classifying and performing queries on massive quantities of documents ([0002] to [0005]). 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles and further in view of Turkkan et al (US 20200302018, Herein “Turkkan”).
Regarding claim 4, Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles teaches the limitations of claims 1 and 2, as above.
However, Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles fails to specifically teach The computational instance of claim 2, wherein the text-based fields include a short description, a problem description, and a resolution, and wherein the vector representations are determined from one or more of the short description, the problem description, or the resolution.
Yet, in a related art, Turkkan discloses incident report including text strings of short description field, problem description field, and resolution field [0160].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the incient report including text strings of the incident variety of Turkkan with the incident report analysis of Wang in view of Abu-Hakima in view of Caid in view of Yerebakan in view of Skiles to have wherein the text-based fields include a short description, a problem description, and a resolution, and wherein the vector representations are determined from one or more of the short description, the problem description, or the resolution. The combination would allow for, according to the motivation of Turkkan, providing for analysies of incident report fields [0160] for determining most relevant or meaningful articles such as similar articles within an analysies [0001] particularly with respect to large samples of document corpus [0004]. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Sharma et al. (US 20170277736, Herein “Sharma”). 
Regarding claim 5, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
Furthermore, Abu-Hakima teaches The computational instance of claim 1, wherein preprocessing the corpus of text also includes converting the corpus of text to lowercase and removing redundant whitespace (lower case letters [0032]; thus allowing for stemming words while preserving the textual structure while performing a document map with lower case letters and further without punctuation so as to produce a root thereof for more effective textual analysis ([0032] to [0034]), further allowing for processing documents in a timely and effective manner with respect to the relevant information within the received messages ([0002] to [0005]).  

However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach removing redundant whitespace
Yet, in a related art, Sharma discloses removing spaces such as redundant white spaces [0023]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the whitespace removal of Sharma with the incident report processing of Wang in view of Abu-Hakima in view of Caid to have removing redundant whitespace. The combination would allow for, according to the motivation of Sharma, performing incident or problem statement classification and analysis ([0005], [0020] and [0027]) such that the data corpus can be better curated by performing pre-processing such as by stemming and converting the characters to a common case such as lowercase for more effective analytics on language sensitive language [0023]. 


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Bayyapu et al. (US 20180330455, Herein “Bayyapu”). 
Regarding claim 6, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach the computational instance of claim 1, wherein a dictionary associates vocabulary words to respective vocabulary word stems, and wherein mapping the words in the corpus of text to word stems comprises looking up, in the dictionary, the words in the corpus of text to determine the word stems.
Yet, in a related art, Bayyapu discloses stemming based on dictionary words [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the dictionary word stemming of Bayyapu with the word stemming of Wang in view of Abu-Hakima in view of Caid to have wherein a dictionary associates vocabulary words to respective vocabulary word stems, and wherein mapping the words in the corpus of text to word stems comprises looking up, in the dictionary, the words in the corpus of text to determine the word stems. The combination would allow for, according to the motivation of Bayyapu, parsing documents to determine particular words with relevant word meanings based on identified dictionary words while efficiently ignoring such irrelevant content as pluals, verb tenses, etc. [0050]. 


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Ching (US 9,916,383).
Regarding claim 7, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein mapping the words in the corpus of text to word stems comprises removing suffixes from the words in the corpus of text, wherein the suffixes removed include ‘s’, ‘es’, ‘ed’, ‘ing’, and ‘ly’.
Yet, in a related art, Ching discloses stemming with respect to ing, tion, sion, ed, ly, es, le, etc. (col. 31, lines 1-16)	
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the stripping off ends of stems of Ching with the stemming of Wang in view of Abu-Hakima in view of Caid to have wherein mapping the words in the corpus of text to word stems comprises removing suffixes from the words in the corpus of text, wherein the suffixes removed include ‘s’, ‘es’, ‘ed’, ‘ing’, and ‘ly’. The combination would allow for, according to the motivation of Ching, simplifying word meanings by stripping of the ending string of characters so that just the meaningful keyword remains, such as “draining” becomes “drain” by stripping off the final “ing” from the keyword (col. 31; see also figs. 29 and 30 for context). 

Regarding claim 10, Wang in view of Abu-Hakima in view of Caid  teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein providing the textual description for the cluster based on the set of n words comprises providing the set of n words to a user for display, editing, or approval.
Yet, in a related art, Ching discloses displaying document with associated words corresponding with stem (fig. 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the displaying document content associated with the stem words of Ching with the stemming and processing of Wang in view of Abu-Hakima in view of Caid to have wherein providing the textual description for the cluster based on the set of n words comprises providing the set of n words to a user for display, editing, or approval. The combination would allow for, according to the motivation of Ching, user interaction with processed documents so that the user may be able to access and identify relevant content, such as for determining the document processing (col. 1, lines 22-31) particularly with respect to the displayed user interface so that the user may be updated on the status of the processing and search, such as along with advice and knowledge of the potential keywords (or stems) involved in the document processing (col. 2, lines 1-9). 

Regarding claim 12, Wang in view of Abu-Hakima in view of Caid in view of Ching teaches the limitations of claims 1 and 10, as above.
Furthermore, Caid teaches The computational instance of claim 10, wherein the one or more processors are further configured to:
receive a search query;
perform a comparison of the search query to the textual description as approved; and
based on the comparison, provide, as a result of the search query, references to one or more of subset of the incident reports (querying (abstract) query processor and document retrieval (fig. 28)).

Regarding claim 19, the claim recites similar limitations as claim 12 – see above.


Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid, and further in view of Brown et al. (US 20020099730, Herein “Brown”). 
Regarding claim 9, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein the shortest word form has a least number of letters of all word forms of the words in the corpus of text that map to the respectively corresponding word stem.
Yet, in a related art, Brown discloses shortest word stem [0109].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the stemming based on shortest word of Brown with the stemming of Wang in view of Abu-Hakima in view of Caid to have wherein the shortest word form has a least number of letters of all word forms of the words in the corpus of text that map to the respectively corresponding word stem. The combination would allow for, according to the motivation of Brown, determining the shortest word such that analysis may be performed across words with a determined common meaning, such as the shortest word stem danger having arisen from the words danger, dangerous, and dangerously [0119]. 

Regarding claim 17, the claim recites similar limitations as claim 9 – see above.


Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Cohen et al. (US 10,803,399, Herein “Cohen”). 
Regarding claim 11, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein the one or more processors are further configured to:
receive, from a user, approval of the textual description or and edited variation thereof; and
store, in the database and with the cluster, an indication of the textual description as approved.
Yet, in a related art, Cohen discloses the cluster summarization  such that, as in the feedback provided by the system user 410 via the tuning interface, feedback is used to update the model(REF) and approval based on feedback (fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the approval/feedback of Cohen with the textual analysis of Wang in view of Abu-Hakima in view of Caid to have receive, from a user, approval of the textual description or and edited variation thereof; and
store, in the database and with the cluster, an indication of the textual description as approved. The combination would allow for, according to the motivation of Cohen, the user to provide feedback regarding the determined cluster summarization thereby providing a supervised tuning interface based on the user providing feedback regarding the applicability of the determined analysis (fig. 4). 

Regarding claim 18, the claim recites similar limitations as claim 11 – see above.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Abu-Hakima in view of Caid and further in view of Brinker et al. (US 20080205774, Herein “Brinker”).
Regarding claim 14, Wang in view of Abu-Hakima in view of Caid teaches the limitations of claim 1, as above.
However, Wang in view of Abu-Hakima in view of Caid fails to specifically teach The computational instance of claim 1, wherein one or more processors are further configured to:
determine that the subset of the incident reports in the cluster has changed;
create a second corpus of text from the one or more of the text-based fields in the subset of the incident reports in the cluster;
preprocess the second corpus of text by removing stop-words and punctuation;
map words in the second corpus of text to the word stems, wherein one or more of the words in the second corpus of text is mapped to each word stem;
determine a second set of n most frequently-appearing word stems in the second corpus of text as mapped;
determine a second set of n words respectively corresponding to the second set of n most frequently-appearing word stems, wherein the each of the second set of n words is a shortest word form of the words in the second corpus of text that map to the respectively corresponding word stem, and wherein the second set of n words is different from the set of n words; and
 provide a second textual description for the cluster based on the second set of n words.
Yet, in a related art, Brinker discloses updated cluster of word stems [0028].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the corpus updater of Brinker with the clustering and stemming processing of Wang in view of Abu-Hakima in view of Caid to have determine that the subset of the incident reports in the cluster has changed;
create a second corpus of text from the one or more of the text-based fields in the subset of the incident reports in the cluster;
preprocess the second corpus of text by removing stop-words and punctuation;
map words in the second corpus of text to the word stems, wherein one or more of the words in the second corpus of text is mapped to each word stem;
determine a second set of n most frequently-appearing word stems in the second corpus of text as mapped;
determine a second set of n words respectively corresponding to the second set of n most frequently-appearing word stems, wherein the each of the second set of n words is a shortest word form of the words in the second corpus of text that map to the respectively corresponding word stem, and wherein the second set of n words is different from the set of n words; and
 provide a second textual description for the cluster based on the second set of n words. The combination would allow for, according to the motivation of Brinker, performing word frequency analysis and stemming such that updated stem entries can be updated within the corpus, such as word stems not already stored in the corpus may be added as appropriate [0028]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144